Citation Nr: 1041862	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for acid reflux disease as 
secondary to service-conceded low back disability.

2.  Entitlement to an increased rating for low back syndrome with 
degenerative changes, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for 
lumbar radiculopathy, left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
lumbar radiculopathy, right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
depression with insomnia from November 15, 2007 to January 11, 
2010.

6.  Entitlement to an initial staged rating in excess of 30 
percent for depression with insomnia from January 12, 2010.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and M.K.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to April 1986.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from March 2006, August 2008, March 2009, and May 2009 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.

The Veteran appeared before the undersigned Veterans Law Judge in 
June 2010 and delivered sworn testimony via video conference 
hearing in Indianapolis, Indiana.  A RO hearing was held in 
January 2008.

The issues of entitlement to service connection for acid reflux 
disease as secondary to service-connected low back disability, 
entitlement to an increased rating for low back syndrome with 
degenerative changes, and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar 
radiculopathy, left lower extremity, was manifested by complaints 
of radiating pain with tingling and numbness, with objective 
clinical evidence of 3/5 muscle strength and Patellar reflexes of 
2+ bilaterally and Achilles reflexes of 1+ bilaterally.

2.  Throughout the rating period on appeal, the Veteran's lumbar 
radiculopathy, right lower extremity, was manifested by 
complaints of radiating pain with tingling and numbness, with 
objective clinical evidence of 3/5 muscle strength and Patellar 
reflexes of 2+ bilaterally and Achilles reflexes of 1+ 
bilaterally.

3.  From November 15, 2007 to January 11, 2010, the Veteran's 
depression with insomnia was manifested by a depressed mood with 
no anxiety, suspiciousness, panic attacks or mild memory loss, 
productive of no more than occupational and social impairment due 
to mild or transient symptoms; a GAF of 65 was assigned.

4.  From January 12, 2010, the Veteran's depression with insomnia 
was manifested by slow and deliberate speech, complaints of 
memory problems related to medications, difficulty with 
concentration, and a depressed mood productive of occupational 
and social impairment comparable to no more than occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for lumbar 
radiculopathy, left lower extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Codes 8520, 8621 (2009).

2.  The criteria for an initial rating of 20 percent for lumbar 
radiculopathy, right lower extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Codes 8520, 8621 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for depression with insomnia from November 15, 2007 to January 
11, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2009).

4.  The criteria for an initial staged rating in excess of 30 
percent for depression with insomnia from January 12, 2010 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As rating decisions during the pendency of this appeal granted 
service connection for the Veteran's depression and lower 
extremities disabilities, those claims are now substantiated.  As 
such, the filing of a notice of disagreement as to the disability 
ratings assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3).  Rather, 
the Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  The Board observes that as for rating the Veteran's 
disabilities on appeal, the relevant criteria have been provided 
to the Veteran, including in the August 2009 and statement of the 
case.  In March 2006 VA provided the Veteran notice on effective 
date and disability rating elements.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  In July 2008 the Social Security 
Administration (SSA) indicated that the Veteran's medical records 
could not be located.  The Board also finds that the VA 
examinations obtained in this case to rate the Veteran's 
depression and lower extremities disabilities are adequate, as 
they considered the pertinent evidence of record, and included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disabilities on appeal in sufficient detail so that the Board is 
able to fully evaluate the claimed disabilities.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations with respect to the initial rating 
issues on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial ratings 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

I.  Lower extremity radiculopathy

A March 2009 rating decision granted service connection for 
lumbar radiculopathy of the left and right lower extremities, and 
assigned 10 percent ratings for those disabilities under 
Diagnostic Code 8621, effective October 9, 2008.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.

Under the provisions of Diagnostic Code 8521, for incomplete 
paralysis of the external popliteal nerve in the lower 
extremities, and Diagnostic Code 8621 for neuritis, a rating of 
10 percent is for mild incomplete paralysis, a 20 percent rating 
is for moderate incomplete paralysis, and a 30 percent rating is 
for severe incomplete paralysis of the external popliteal nerve.

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  In this regard, the Board notes that a February 
2008 VA EMG/NCV examination noted left L4 and L5 chronic 
radiculopathy.  The report also noted that there was no 
electrodiagnostic evidence of right lumbar radiculopathy 
"currently."  A September 2008 VA medical record noted that the 
Veteran had low back pain with "radicular component down R 
sciatic area."

At a February 2009 VA peripheral nerves examination, the Veteran 
complained of pain that would radiate into both lower 
extremities.  He indicated that he had tingling, numbness, and 
muscular weakness in both legs.  Examination revealed that the 
Veteran could walk slowly with short steps, up to ten yards; 
beyond that, he had to use a walker.  There was loss of 
superficial sensations of touch, pain, and also loss of deep 
sensations of vibration and proprioception in both lower 
extremities in the distribution of dermatomes L4, L5, and S1.  
Muscular strength was 3/5 in the proximal and distal muscles of 
both lower extremities; there was minimal muscular wasting in the 
lower extremities.  Patellar reflexes were 2+ bilaterally, 
Achilles reflexes were 1+ bilaterally, and Babinski sign was 
negative.  The pertinent diagnosis was lumbar radiculopathy of 
both lower extremities.


A.  Left

The Veteran's left lower extremity disability is not "only 
sensory."  In this regard, the Board notes that a February 2008 
VA EMG/NCV examination noted left L4 and L5 chronic 
radiculopathy, and objective clinical examination revealed muscle 
strength of only 3/5, and the Achilles reflexes were 1+.  While 
such findings are not severe, or even moderately severe, they are 
moderate, and, as such, an initial rating of 20 percent for left 
lower extremity disability is warranted for the entire appeal 
period.

B.  Right

The Veteran's right lower extremity disability is not "only 
sensory."  The Board notes that February 2008 VA EMG/NCV 
examination noted no electrodiagnostic evidence of right lumbar 
radiculopathy.  However, a September 2008 VA medical record noted 
that the Veteran had low back pain with "radicular component 
down R sciatic area."  As objective clinical examination in 
February 2009 revealed muscle strength of 3/5, and the Achilles 
reflexes were 1+, a 20 percent initial rating is appropriate, as 
moderate right lower extremity radiculopathy has been shown.  The 
Board does not find that such clinical findings are indicative of 
severe or moderately severe incomplete nerve paralysis.

II.  Depression

An August 2008 rating decision granted service connection for 
depression with insomnia and assigned a 10 percent initial 
rating, effective November 15, 2007.  A February 2010 RO decision 
assigned an initial staged rating of 30 percent, effective 
January 12, 2010.

Under Diagnostic Code 9434, a 10 percent rating is assigned for 
depression where there is occupational and social impairment due 
to mild and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.  A 
30 


percent evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assignable for depression when there 
is occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assignable under Diagnostic Code 9434 
for depression when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 100 percent evaluation under Diagnostic Code 9434 is assignable 
with total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 61 to 70 is 
defined as mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130.

A.  From November 15, 2007 to January 11, 2010.

At a July 2008 VA mental disorders examination, the Veteran 
complained of a depressed mood due to worry and an inability to 
work and do things that he used to be able to do.  Examination 
revealed that the Veteran's memory, concentration, insight, 
judgment, and comprehension appeared to be average.  His speech 
was fluent and his speech patterns were logical, relevant, and 
goal directed.  He denied psychotic symptoms and any thought or 
communication disorder.  The Veteran was mildly depressed with an 
appropriate effect.  He denied suicidal or homicidal thoughts and 
denied sleep impairment, although he was taking sleep 
medications.  The diagnoses included depressive disorder and 
alcohol dependence, in full remission.  The GAF was 65.  The 
examiner ended the examination report as follows:

Overall, the veteran reported mild signs 
and symptoms of depression, which appeared 
to have a mild impact on his occupational 
and social functioning.  The veteran's 
medical problems appear to be the primary 
source of his psychosocial dysfunction.

After review of the evidence prior to January 12, 2010, the Board 
finds that the overall picture shows that symptomatology does not 
more nearly approximate the criteria for a 30 percent rating.  
The July 2008 VA examiner specifically stated that the Veteran's 
depression was manifested by only mild symptoms.  The Veteran's 
GAF when seen by VA in July 2008 was 65, indicative of only mild 
symptoms.  While a depressed mood was shown, symptoms such as 
anxiety, suspiciousness, panic attacks and even mild memory loss 
were not shown.

In short, an initial rating in excess of 10 percent for 
depression from November 15, 2007 to January 11, 2010 is not 
warranted.

B.  From January 12, 2010

At a January 12, 2010 VA mental disorders examination the Veteran 
indicated that he had no friends outside of church; he was on his 
third marriage that had begun in 2005.  The examiner noted that 
the Veteran's grooming and hygiene were adequate, although his 
wife indicated that his pain would pose a difficulty in his 
maintaining his personal hygiene.  The Veteran's speech was slow 
and deliberate, and the examiner noted that while the Veteran was 
not experiencing psychotic symptoms at that time, he may have 
had, according to his wife, a recent visual hallucination.  The 
Veteran's memory was intact and adequate, although the Veteran 
made some complaints of memory problems related to his 
medications.  The Veteran's judgment was good, and his thought 
processes appeared to be goal directed; he did manifest some 
difficulty with concentration.  The Veteran's mood was dysphoric 
and frustrated, although he indicated that he was in a good mood.  
He did indicate that he was depressed most of the time and could 
not get interested in things as before.  He also reported a 
decreased appetite, feelings of guilt, increased irritability, 
and a continual fatigue; he denied suicidal thoughts.  There was 
no indication of panic attacks, generalized anxiety, compulsive 
behaviors, or problems controlling his impulses.  The examiner 
noted that the Veteran's score of 34 on the Beck Depression 
Inventory was at the lower end of the severe range of depression.  
The diagnosis was depressive disorder, and the GAF was 59.  The 
examiner stated that it was "likely that he would have 
difficulty maintaining a normal pace in any kind of work due to 
distraction caused by his pain."  

At the June 2010 Board hearing, the Veteran indicated (June 2010 
Board hearing transcript, page 5) that on bad days he would have 
crying spells from nightmares.  The Veteran also indicated (June 
2010 Board hearing transcript, pages7-8) that due to 
hallucinations he had to change his medications and had now 
"leveled out."  He was still taking anti-depressants and was 
becoming more reclusive.  The Veteran's wife indicated that he 
would spend most of his day in a recliner or sleeping.  

An evaluation in excess of 30 percent beginning January 12, 2010 
is not warranted.  There is no indication of such symptoms as 
flattened affect, circumstantial speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short-term or long-term memory, or impaired 
judgment or abstract thinking.  While the January 2010 VA 
examiner noted that the Veteran's score of 34 on the Beck 
Depression Inventory was at the lower end of the severe range of 
depression, the examiner assigned the Veteran a GAF of 59, and 
specifically indicated that this symptoms were only moderate in 
degree.  The Veteran has contact with his son and some 
grandchildren, and has been able to main a marriage of 
approximately five years.  The January 2010 examiner attributed 
the Veteran's employment difficulties to his back pain, not to 
his depression.

Accordingly, the preponderance of the evidence is against an 
initial staged rating in excess of 30 percent for depression from 
January 12, 2010.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he observes or experiences; for example, he is 
competent to report that he experiences certain symptoms, such as 
lower extremity tingling and feelings of depression.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes ratings consistent with those ratings 
assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disabilities on appeal are not so 
unusual or exceptional in nature as to render his schedular 
rating inadequate.  The Veteran's disabilities on appeal have 
been evaluated under diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by those 
disabilities.  The evidence does not reflect that the Veteran's 
lower extremity disabilities or depression, alone, have caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 20 percent for lumbar radiculopathy, left 
lower extremity, through the rating period on appeal, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

An initial rating of 20 percent for lumbar radiculopathy, right 
lower extremity is granted, subject to the applicable law 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for depression with 
insomnia from November 15, 2007 to January 11, 2010 is denied.

An initial staged rating in excess of 30 percent for depression 
with insomnia from January 12, 2010 is denied.


REMAND

In June 2008 the Veteran underwent a VA examination that was to 
address the medical matters presented by the issue of entitlement 
to service connection for acid reflux disease as secondary to 
service-connected low back disability.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is not adequate.

The Veteran asserts that he has acid reflux disease as a result 
of taking pain medications used to treat his service-connected 
low back disability.  The Board observes that the June 2008 VA 
examiner's opinion did not address the question of whether the 
Veteran's esophageal problems were related to the pain 
medications used to treat his service-connected low back 
disability.  Based on the foregoing, the Board finds that the 
Veteran should be afforded a VA esophagus and hiatal hernia 
examination that addresses the medical matters presented by the 
issue of entitlement to service connection for acid reflux 
disease as secondary to service-connected low back disability.

As for the issue of entitlement to an increased rating for low 
back syndrome with degenerative changes, the Veteran's 
representative has asserted (correspondence received in June 
2004, page 2) that the January 2008 VA spine examination is not 
(adequate) complete, in that the January 2008 VA examiner 
indicated that a new MRI would be obtained.  The Board notes that 
no MRI appears to be associated with claims file, and one should 
be undertaken.  In this regard, the Board notes that the medical 
evidence is unclear as to whether the Veteran has degenerative 
disc disease.  Additionally, the Board finds that the recent 
range of motion testing appears to be inconclusive.  While the 
January 2008 VA examiner apparently indicated that the Veteran 
had forward flexion of the lumbar spine to just 15 degrees, and 0 
degrees extension, the Veteran described, only a few months later 
(July 2008 VA mental disorders examination, page 8), an active 
physical routine concerning activities in connection with his 
farm.  Subsequent to the July 2008 VA mental disorders 
examination, as reported only a few months later on a February 
2009 VA peripheral nerves examination, the Veteran, because of 
pain and stiffness, was "unable to perform any movements of the 
lumbosacral spine."  Based on the foregoing, the Board finds 
that the Veteran should be afforded a VA spine examination, to 
include MRI testing, that addresses the medical matters presented 
by this issue.

As the claims of entitlement to service connection for acid 
reflux disease as secondary to service-conceded low back 
disability and entitlement to an increased rating for low back 
syndrome with degenerative changes could have a significant 
impact on the veteran's claim for TDIU, a decision on the TDIU 
issue is deferred pending completion of the actions requested 
below.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA esophagus and hiatal hernia examination.  
The examiner should be provided the 
Veteran's claims file for review, and any 
indicated studies must be completed.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran has any current esophageal 
disability that is related to service or 
that is proximately due to, or aggravated 
by, the medications used to treat the 
Veteran's service-connected low back 
disability.

2.  The Veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected low 
back disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies, including MRI testing, 
should be performed, and all findings 
reported in detail.  The examiner should 
specifically state whether the Veteran has 
degenerative disc disease of the lower 
back.

3.  The AOJ should then readjudicate the 
issues of entitlement to service connection 
for acid reflux disease as secondary to 
service-conceded low back disability, 
entitlement to an increased rating for low 
back syndrome with degenerative changes, 
and entitlement to a TDIU.  If any of the 
benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


